Devin, J.,
dissenting: Tbe majority opinion bases its reversal of tbe judgment of tbe court below on tbe sole ground that tbe statute under wbieb tbe defendant was convicted is unconstitutional.
Tbis statute imposes a license fee of ten dollars for carrying on tbe business of a real estate broker, and five dollars for that of real estate salesman, with regulations for determining tbe qualifications tberefor, under tbe direction of a real estate commission, “in sucb a manner as to safeguard tbe interests of tbe public.”
It is axiomatic that since all political power is derived from tbe people and all government originates from them (Const. N. 0., Art. I, sec. 2), tbe sovereign power of tbe people, expressed through their chosen representatives in tbe General Assembly, is supreme, and a law by them enacted may not be set aside by tbe courts unless it contravenes some prohibition or mandate of tbe Constitution by which tbe people of tbe State have elected to be limited and restrained, or unless it violates some provision of tbe granted powers contained in tbe Constitution of tbe United States.
It is equally well settled that no act of tbe General Assembly ought to be declared violative of any constitutional provision unless tbe conflict is so clear that no reasonable doubt can arise. Coble v. Comrs., 184 N. C., 342; Gunter v. Sanford, 186 N. C., 452; S. v. Yarboro, 194 N. C., 498; Plott v. Ferguson, 202 N. C., 446; Glenn v. Board of Education, 210 N. C., 525.
It seems to be conceded that chap. 241, Public-Local Laws of 1927, would be constitutional if it were made applicable to the entire State. Similar statutes have been enacted in many of the states and their constitutionality upheld by an almost unbroken line of decisions of the state courts and by the Supreme Court of the United States. Bratton v. Chandler, 260 U. S., 110; Roman v. Lobe, 243 N. Y., 51; Riley v. Chambers, 181 Cal., 589.
It is uniformly held that requirements of license fees from real estate brokers and regulations subjecting those of that profession or business to tests of character and competency in the interest of the public are within the power of State Legislatures. Cooley Const. Lim. (8th Ed.), p. 1332.
In an illuminating opinion by Cardozo, J., in Roman v. Lobe, 243 N. Y., 51, 50 A. L. R., 1329, the reasons therefor are clearly stated, as follows:
“The intrinsic nature of the business combines with practice and tradition to attest the need of regulation. The real estate broker is brought by his calling into a relation of trust and confidence. Constant are the opportunities by concealment and collusion to extract illicit gains. . . . With temptation so aggressive, the dishonest or un*81trustworthy may not reasonably complain if they are told to stand aside. No less necessary are safeguards against the perils of incompetence. The business of the broker is distinct from occupations which by general acquiescence are pursued by common right without regulation or restriction.”
The acts of the legislatures of many states are cited and the decisions of the courts sustaining them are noted in Roman v. Lobe, supra.
In the statute under consideration it clearly appears that the license fee of ten dollars and the regulations to secure honesty, truthfulness, integrity, and competency are “enacted with due regard to the paramount interests of the people.” Statutes, held by this Court to be valid, have been enacted in North Carolina, requiring license fees and establishing regulations and governing boards with respect to many professions, businesses, and callings; physicians, lawyers, dentists, osteopaths, chiropractors, barbers, cosmetologists, pilots, engineers, druggists, accountants, plumbing and heating, callings affecting the public and requiring honesty and proficiency. S. v. Van Doran, 109 N. C., 864; S. v. Call, 121 N. C., 643; S. v. Hicks, 143 N. C., 689; S. v. Siler, 169 N. C., 314; S. v. Scott, 182 N. C., 865; S. v. Lockey, 198 N. C., 551; Roach v. Durham, 204 N. C., 587.
Does the act, then, valid as applicable to the whole State, become invalid because it applies only to certain designated counties and does it for that reason offend against Art. I, sec. 7, of the Constitution of North Carolina? In my opinion the decisions of this Court authoritatively construing this section of the Constitution do not sustain the view expressed by a majority of this Court in this case.
Speaking of laws applicable to particular localities or particular classes, Judge Cooley says: “If the laws be otherwise unobjectionable, all that can be required in these cases is that they be general in their application; and they are then public in character, and of their propriety and policy the Legislature must judge.” Cooley Const. Lim. (8th Ed.) pp. 806-807; Kornegay v. Goldsboro, 180 N. C., 441.
“It (the Constitution) does not prohibit legislation which is limited either in the objects to which it is directed or by the territory within which it is to operate. It merely requires that all persons subject to such legislation shall be treated alike under like circumstances and conditions, both in privileges conferred and liabilities imposed.” Cooley Const. Lim. (8th Ed.), pp. 824-825.
“Laws public in their object may, unless express constitutional provisions forbid, be either general or local in their application. The Legislature must determine whether particular regulations shall extend to the whole State or to a subdivision of the State.” Cooley Const. Lim. (8th Ed.), pp. 803-804.
*82In S. v. Moore, 104 N. C., 714, Judge Avery, speaking for tbe Court, uses tbis language: “Public-local laws, if they operate uniformly and subject all persons, who come within the defined locality and violate their provisions, to indictment in the same way and to the same punishment, are not repugnant to the Constitution of North Carolina. S. v. Muse, 20 N. C., 463; S. v. Chambers, 93 N. C., 600. But the objection that the prohibition is restricted to particular counties is met by the decisions of this Court more directly in point. S. v. Joyner, 81 N. C., 534; S. v. Stovall, 103 N. C., 416; Intendant v. Sorrell, 46 N. C., 49.”
To make a statute a public law of general obligation, it is not necessary that it should be equally applicable to all parts of the State. All that is required is that it shall apply equally to all persons within the territorial limits described in the act. Power Co. v. Power Co., 175 N. C., 668; S. v. Barrett, 133 N. C., 630.
In S. v. Barrett, supra, Connor, J., speaking for the Court, uses this language: “This power (to pass statutes of local application) has been so long recognized by the Court and exercised by the Legislature that we do not deem it necessary to examine the foundations upon which it rests.”
“Legislation, which, in carrying out a public purpose, is limited in its application, if within the sphere of its operation it affects alike all persons similarly situated, is not within the Amendment (14th Amendment to Const, of U. S.). Barbier v. Connolly, 113 U. S., 32. It merely requires that all persons subject to such legislation shall be treated alike. Hayes v. Missouri, 120 U. S., 71.” Broadfoot v. Fayetteville, 121 N. C., 418.
When every citizen, who comes within the sphere of its operation, is alike amenable for violation of its provisions, an act could not be declared void on the ground that it abridged the privileges or immunities of citizens of the United States in violation of the Constitution of the United States. Missouri v. Lewis, 101 U. S., 22; Mugler v. Kansas, 123 U. S., 663; S. v. Moore, supra; Colgate v. Harvey, 296 U. S., 404.
In S. v. Joyner, 81 N. C., 537, it is said: “The law, local in its application, and clear and positive in its mandates, cannot be controlled by provisions and restraints found in similar enactments, general or special, passed for the regulation or prohibition of the traffic in other parts of the State, and must be enforced upon a fair and reasonable interpretation of its own terms. Nor is the competency of the legislature to pass local acts, such as the present, now an open question. The power has been so long and so often exercised and recognized in cases coming before this and other courts, that its existence must be considered as settled.” S. v. Blake, 157 N. C., 608; Newell v. Green, 169 N. C., 462.
It is only when persons engaged in the same business are subjected to different restrictions or are held entitled to different privileges under the *83same condition can the discrimination be said to impair that equal right to the protection of the laws. S. v. Denson, 189 N. C., 173; Soon Hing v. Crowley, 113 U. S., 703.
It was said in S. v. Blake, supra: “Public-local acts passed in the exercise of the police power, which apply only to certain localities, are valid.” And Clark, C. J., cites many cases in which it has been so held by this Court. S. v. Barringer, 110 N. C., 526; S. v. Snow, 117 N. C., 774; Harriss v. Wright, 121 N. C., 173; Lyon v. Comrs., 120 N. C., 237; McCormac v. Comrs., 90 N. C., 441; Guy v. Comrs., 122 N. C., 471; Tate v. Comrs., 122 N. C., 812; Lumber Co. v. Hayes, 157 N. C., 333.
In Connor and Cheshire’s Constitution of ETorth Carolina we find on p. 14 this expression of the law: “A public-local act, making that an offense in one district which is not an offense in another, is a constitutional exercise of the police power and not in violation of Art. I, sec. 7, if it bears alike on all persons in a defined locality,” citing S. v. Stovall, 103 N. C., 416, and S. v. Moore, supra.
There have been some decisions of this Court apparently stating a contrary view, but the opinions in those cases should be interpreted in the light of the facts upon which the statement of applicable law was based.
In S. v. Fowler, 193 N. C., 290, it was held that the Legislature could not make the punishment for an offense, which had been defined by a State-wide act, different in one county from that of another.
In S. v. Divine, 98 N. C., 778, an act making the officials of a railroad indictable in certain counties for cattle killed by its cars was held invalid, but not because the act was applicable to certain counties only.
In Plott v. Ferguson, 202 N. C., 446, an act relating to one county requiring that the sureties on contractors’ bonds be confined to corporations licensed to do business in ETorth Carolina was held invalid, and to the same effect was S. v. Sasseen, 206 N. C., 644, where the act required taxicab operators to file policy of liability insurance with a reliable company.
In the instant case, since the license fee of ten dollars fixed by the statute is uniform on all real estate brokers in the named counties, this provision cannot be said to violate the rule of uniformity ordained in Art. V, sec. 3, of the Constitution. Roach v. Durham, supra.
The statute in its general terms and purposes does not, in my opinion, violate any constitutional provision, and it is not rendered invalid because its sphere of operation is limited to certain counties, since its provisions affect all real estate brokers and salesmen alike within the territory defined.
Schenck, J., concurs in dissenting opinion.